Citation Nr: 0403025	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
leg disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
leg disability.

3.  Entitlement to service connection for bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from April 1969 to November 1970.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2001, a 
statement of the case was issued in April 2002, and a 
substantive appeal was received in April 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).  The veteran testified at a 
Board hearing at the RO in July 2003.     

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  By a rating decision in November 1986, entitlement to 
service connection for infection of right lower leg and 
infection, cellulitis, thrombophlebitis left lower leg was 
denied; and the veteran did not file a notice of 
disagreement.  

2.  Certain evidence received since the November 1986 rating 
decision is so significant that it must be considered to 
fairly decide the veteran's claim of service connection for 
infection of right lower leg and infection, cellulitis, 
thrombophlebitis left lower leg.


CONCLUSIONS OF LAW

1.  The November 1986 rating decision which denied service 
connection for infection of right lower leg and infection, 
cellulitis, thrombophlebitis left lower leg is final.  38 
U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the November 1986 rating decision 
is new and material, and the veteran's claims of service 
connection for infection of right lower leg and infection, 
cellulitis, thrombophlebitis left lower leg have been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for infection 
of right lower leg and infection, cellulitis, 
thrombophlebitis left lower leg was denied by a rating 
decision in November 1986.  The veteran was advised of that 
determination and furnished notice of appellate rights and 
procedures, but a timely notice of disagreement was not 
received to initiate an appeal.  That decision therefore 
became final.  38 U.S.C.A. § 7105(c).  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  It appears that the RO may have denied a request to 
reopen in April 1999, it also appears that the RO may have 
just informed the veteran of the types of evidence necessary 
to reopen his claims.  In the August 2001 rating decision 
from which the present appeal arises, the RO treated the 
November 1986 rating decision as the most recent final 
denial, and the Board adopts that finding for purposes of 
this decision.  At any rate, in view of the following 
determination regarding the left leg and right leg issues, 
there is no resulting prejudice to the veteran by viewing the 
November 1986 rating decision as the most recent final 
denial. 

Although the RO initially found no new and material evidence 
to reopen the right leg and left leg claims, it appears from 
the statement of the case and supplemental statement of the 
case that the RO proceeds to conduct a merits analysis.  
Nevertheless, regardless of the RO's determination under the 
new and material evidence analysis, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For purposes of this case, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) 
have been amended for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, the veteran's request to reopen in the present case 
was received in May 2001, so the amended version of 38 C.F.R. 
§ 3.156(a) does not apply. 

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 
462 (1994).

The veteran's right and left leg disability claims were 
denied by the RO in November 1986 on the basis that the 
symptoms noted during service were acute and transitory and 
no residuals were shown on examination at the time of 
discharge from service.  

Subsequent to the November 1986 decision, April 2001 
treatment records from VA Medical Center New Orleans were 
obtained indicating that the veteran has probable arthritis 
of the knees with lower leg and knee swelling.  The record 
also reflects a diagnosis of DJD and a tear in the left knee.  
The record also contains a private doctor's opinion of what 
could have caused the veteran's bilateral knee disability.  
The private doctor's opinion was not based on a review of the 
veteran's records, but instead was based entirely on history 
furnished by the veteran.  It therefore does not constitute 
new and material evidence.  .  See Elkins v. Brown, 5 
Vet.App. 474, 478 (1993).

However, the recently received medical records showing 
current disability may, to some extent, be considered new and 
material in that the 1986 denial was based on a finding that 
the symptoms during service were acute and that there was no 
evidence of current disability.  At this point the Board 
acknowledges that the current medical evidence appears to 
relate to the knees, but to the extent that any current 
disability may also relate to the legs, the Board believes 
that it must view such new evidence as material.  The 
veteran's claims for right and left leg disability have 
therefore been reopened. 


ORDER

The veteran's claims of service connection for infection of 
right lower leg and for infection, cellulitis, 
thrombophlebitis left lower leg have been reopened.  To this 
extent, the appeal is granted.


REMAND

In view of the fact that service medical records do document 
relevant treatment, and because there is some current medical 
evidence (while unclear) which arguably may relate to the leg 
symptoms documented during service, the Board believes that a 
VA medical examination and opinion are necessary to determine 
what if any disabilities the veteran currently has and 
whether these disabilities are related to his in-service 
lacerated and infected legs.  38 C.F.R. § 3.159(c)(4) (2003).  

The Board also noted that the veteran has claimed that he 
received treatment at the VA Medical Center in New Orleans in 
January 1971.  An attempt to obtain any records of such 
treatment should be made to ensure that all pertinent records 
under VA control have been located and associated with the 
claims file. 

With regard to the bilateral knee disability issue, appellate 
review of this issue is not appropriate at this time pending 
completion of the additional development set forth in this 
remand. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  
 
2.  The RO should take appropriate action 
to locate and obtain any VAMC New Orleans 
records documenting the veteran's 
treatment in 1971.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of any 
current leg or knee disability, and any 
current bilateral knee disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests, 
including x-rays, should be accomplished 
if medically feasible.  All examination 
and special test findings should be 
clearly reported.  

     a)  With regard to the left and 
right leg claims, the examiner should 
clearly report whether there is clinical 
or special test evidence of any residuals 
of the symptoms noted in the service 
medical records which were variously 
described at that time as an infection, 
cellulitis and thrombophlebitis.  

     b)  With regard to the bilateral 
knee disability claim, the examiner 
should clearly report whether the veteran 
currently suffers from chronic bilateral 
knee disability.  If so, the examiner 
should offer an opinion as to any causal 
relationship between such current chronic 
bilateral knee disability and the leg 
symptomatology noted in the service 
medical records.  Additionally, if it is 
determined that the veteran does suffer 
from current residuals of the leg 
symptoms described in service medical 
records as infection, cellulitis and 
thrombophlebitis and from current chronic 
bilateral knee disability, then the 
examiner should offer an opinion as to 
whether any current chronic knee 
disability was secondarily caused by or 
aggravated by the residuals of the leg 
symptoms described in service medical 
records as infection, cellulitis and 
thrombophlebitis.  A detailed rationale 
for all opinions expressed should be 
furnished. 

4.  After completion of the above, the RO 
should review the expanded record and 
conduct a de novo review under a merits 
analysis for all three issues.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
Addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



